UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

 In re:
                                                           Case No.: 19-20905
 The Diocese of Rochester,                                 Chapter 11 Case


                  Debtor,



CONTINENTAL INSURANCE COMPANY’S LIMITED JOINDER IN COMMITTEE’S
   MOTION TO TAKE RULE 2004 DISCOVERY OF THE BISHOP EMERITUS

          The Continental Insurance Company, successor by merger to Commercial Insurance

Company of Newark, New Jersey and Firemen’s Insurance Company of Newark, New Jersey

(“Continental”), hereby joins in the Motion (the “Motion”) of the Official Committee of

Unsecured Creditors (the “Committee”) to take discovery, pursuant to Federal Rule of

Bankruptcy Procedure 2004, of Bishop Emeritus Matthew Harvey Clark (the “Bishop Emeritus”)

[Dkt. # 380].

                                           ARGUMENT

          The Committee’s Motion ably explains why, under the circumstances described, it is

appropriate to authorize a Rule 2004 examination of the Bishop Emeritus.

          The evidence that the Committee may elicit from the Bishop Emeritus certainly bears on

the claims against the estate held by alleged victims of sexual abuse. The estate’s potential

liability for such claims, in turn, is highly relevant to whether, and to what extent, insurance may

be available to the estate to satisfy such claims.

          In addition, the Bishop Emeritus may also have information that bears on the availability

of insurance coverage, including matters that are directly relevant to the adversary proceeding




                                                     1
ActiveUS 178118428
   Case 2-19-20905-PRW, Doc 393, Filed 02/06/20, Entered 02/06/20 15:35:32,
                    Description: Main Document , Page 1 of 3
that the Diocese has filed against Continental and other insurance carriers. The Diocese of

Rochester v. Continental Insurance Company, Bankr. W.D.N.Y. Adv. Proc. No. 19-02021.

        As the Court is aware, Continental is prepared to engage with the Diocese and the

Committee regarding a comprehensive global resolution of the various issues presented in this

bankruptcy case. It would be inappropriate, however, for one set of parties in those discussions

to have access to critical information directly relevant to the underlying disputes, while depriving

other parties of access to that same information.

        Moreover, to the extent the parties are unable to resolve the insurance issues through

mediation, the issues raised in the adversary proceeding would ultimately need to be litigated.

Under the circumstances described in the Committee’s Motion, it would be appropriate to permit

Continental to secure and preserve relevant testimony from the Bishop Emeritus for use in such

litigation, should litigation prove necessary.

        Continental does not seek to complicate or materially prolong the examination of the

Bishop Emeritus. To the extent the Court grants the Committee’s Motion, Continental requests

that any documents produced by the Bishop Emeritus also be produced to Continental, and that

to the extent the Bishop Emeritus is subject to deposition, that Continental be permitted to

participate in the deposition and to ask non-duplicative questions of the Bishop Emeritus for a

period that shall not exceed two hours.

                                          CONCLUSION

        WHEREFORE, Continental respectfully requests that the Court grant the Committee’s

Motion, and further direct that Continental be permitted to join in any subpoena issued to the

Bishop Emeritus for documents and testimony, consistent with the limitations set forth herein.




                                                    2
ActiveUS 178118428
   Case 2-19-20905-PRW, Doc 393, Filed 02/06/20, Entered 02/06/20 15:35:32,
                    Description: Main Document , Page 2 of 3
Dated: February 6, 2020

Respectfully submitted,

 BARCLAY DAMON LLP
         /s/ Jeffrey A. Dove
 By: ________________________
 Jeffrey A. Dove, Esq.                         Craig Goldblatt
 Barclay Damon Tower                           Isley Gostin
 125 East Jefferson Street                     WILMER CUTLER PICKERING HALE
 Syracuse, New York 13202                      AND DORR LLP
 Telephone: (315) 413-7112                     1875 Pennsylvania Avenue, NW
 Facsimile: (315) 703-7346                     Washington, DC 20006
 jdove@barclaydamon.com                        Telephone: (202) 663 6000
                                               Facsimile: (202) 663-6363

 David Christian                               David A. Attisani
 DAVID CHRISTIAN ATTORNEYS LLC                 J.P. Jaillet
 105 W. Madison St., 14th Floor                CHOATE HALL & STEWART LLP
 Chicago, IL 60602                             Two International Place
 Telephone: 312-273-1807                       Boston, MA 02110
 dchristian@dca.law                            Telephone: (617) 248-5000
                                               Facsimile: (617) 248-4000

  Counsel to Continental Insurance Company, successor by merger to Commercial Insurance
  Company of Newark, New Jersey and Firemen’s Insurance Company of Newark, New Jersey




                                           3
ActiveUS 178118428
   Case 2-19-20905-PRW, Doc 393, Filed 02/06/20, Entered 02/06/20 15:35:32,
                    Description: Main Document , Page 3 of 3
